Title: James Madison to John Cox, 7 February 1828
From: Madison, James
To: Cox, John


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montplr.
                                
                                 Feby 7. 1828
                            
                        

                        I have recd. your letter of the 9th. inst: & very sincerely regret the adverse occurrences which led
                            to it. If my testimony added to that of others can be of avail towards an improvement of your situation I very cheerfully
                            state, that whilst my residence at Washington gave an oppty. of being acquainted with your character, & conduct, I
                            was allways, led to respect the former & to regard the latter, particularly during the more trying periods of the
                            last War, as placing you among the foremost in giving meritorious proofs of patriotism in the varied modes in which
                            appeals were made to it. I say this much with pleasure, but must decline the step particularly refered to in your letter,
                            being restrained by a rule dictated by the frequency of such requests, especially in cases where I could furnish no
                            information not attainable from other sources. With friendly respects

                        
                            
                                J. M
                            
                        
                    